Citation Nr: 1828464	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  05-40 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for anal fissures with hemorrhoids as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to March 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for anal fissures with hemorrhoids.  The Veteran filed a notice of disagreement (NOD) in December 2007.  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record. 

In March 2009, the Board, inter alia, remanded the section 1151 claim for compensation to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional action, to include further development of the evidence. 

In August 2014, the Board denied compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for anal fissures with hemorrhoids.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the August 2014 decision and return this matter to the Board for further proceedings consistent with the Joint Motion. 

In September 2015, the Board remanded the Veteran's section 1151 claim to the agency of original jurisdiction (AOJ) for further development consistent with the Joint Motion.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a February 2018 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

As for the matter of representation, the Board observes that initially, the Veteran was represented by Disabled American Veterans, who represented him during the January 2009 Board hearing.  In November 2009, during the pendency of the claim on appeal, the Veteran granted a power-of-attorney in favor of the Military Order of the Purple Heart of the U.S.A. (MOPH).  In October 2016, the Veteran appointed AMVETS as his representative, as reflected on an October 2016 "Appointment of Veterans Service Organization as Claimant's Representative" form (VA Form 21-22).  The Board has recognized the change in representation.

As a final preliminary matter, in March 2009, the Board noted that in a February 2006 statement, the Veteran indicated that he wished to file an NOD with a December 27, 2005 decision regarding a claim for a clothing allowance.  However, the Board could not find a December 2005 decision denying the Veteran's claim for a clothing allowance in the claims file.  Accordingly, this matter was referred to the RO for appropriate action, to include, if warranted, issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A July 2009 "Routing and Transmittal Slip" shows that this matter was routed to the VA Greater Los Angeles Healthcare System for issuance of an SOC.  This matter was again referred by the Board in August 2014 and September 2015.  Although an SOC addressing the clothing allowance claim has not yet been issued, information contained in the Veterans Appeals Control and Locator System (VACOLS) reflects that the RO has fully acknowledged the Veteran's NOD with respect to this issue and is currently in the process of adjudicating the appeal.  As such, the clothing allowance issue will not be addressed at this time, but may be the subject of a later Board decision, if appropriate.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

  
 
For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter. Specifically, the record reflects that an additional medical etiology opinion is needed with respect to the Veteran's section 1151 claim.

The Veteran seeks section 1151 compensation benefits for additional disability that he claims is the result of treatment for rectal pain due to hemorrhoids, performed at the VA Medical Center (VAMC) in West Los Angeles, California, on November 6, 2006.  In his December 2006 claim, he asserted that he suffered a tear during the examination which resulted in severe rectal bleeding, constipation, blood in stool, and hard stool.

In its September 2015 remand, the Board instructed the AOJ to arrange to obtain an addendum medical opinion from the physician who provided a May 2014 opinion.  With respect to each of the Veteran's disabilities involving rectal pain, hemorrhoids, and/or anal fissure, the physician was instructed to render an opinion as to whether it was at least as likely as not that such disability was permanently worsened (beyond natural progression) following the November 2006 procedure and/or attempted procedure.  If so, the physician was to separately opine as to whether the proximate cause of such permanent worsening was due to (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

Pursuant to the Board's remand, the physician who provided the May 2014 opinion again reviewed the Veteran's claims file in February 2018 and opined that it was not likely ("less likely than not") that his condition of hemorrhoids and anal fissure was caused by or became worse due to carelessness, negligence, lack of proper skill, or other incidence of fault on the part of VA providers furnishing care.  He reasoned that the Veteran's rectal condition preceded the care that he received at VA.  For instance, the Veteran reported rectal pain and hemorrhoids since 1998.  He was noted to have an anal fissure on anoscopy in March 2006 which responded to treatment.  While the Veteran did have an aggravation of his rectal pain after an apparent anoscopy attempt by General Surgery in November 2006, there was no evidence to support carelessness, negligence, or lack of proper skill on the part of his VA providers in the execution of his examination.  The Veteran's anal fissure condition preceded the November 2006 procedure.  An aggravation of rectal pain is a recognized complication of anoscopy in the evaluation of an anal fissure or hemorrhoids, and its occurrence does not necessarily suggest fault on the provider performing the examination.  The Veteran's treatment by his VA providers prior to and after his anoscopy in November 2006 was timely and appropriate.

The Board finds that a remand is necessary to obtain another addendum medical opinion because it remains unclear from the February 2018 opinion as to whether the Veteran's claimed disabilities involving rectal pain, hemorrhoids, and/or anal fissure were permanently aggravated by the November 2006 procedure at the VAMC in West Los Angeles.  Specifically, although the physician opined that it was not likely that the Veteran's condition of hemorrhoids and anal fissure became worse due to VA care, this opinion was based on a finding that there was no carelessness, negligence, lack of proper skill, or other incidence of fault on the part of VA care providers.  The physician later acknowledged that the Veteran "did have an aggravation of his rectal pain after an apparent anoscopy attempt" in November 2006.  Hence, it is unclear from the February 2018 opinion as to whether the Veteran's claimed disabilities were not at all permanently aggravated (beyond natural progression) by the November 2006 procedure, or whether they were permanently aggravated, but the aggravation was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The Board is in need of a clear and specific medical opinion, with accompanying rationale, as to whether the Veteran's claimed disabilities were caused or permanently aggravated by the November 2006 VA procedure.  Only if a claimed disability was caused or permanently aggravated by the procedure, is a separate opinion necessary as to whether the proximate cause of the disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  In this regard, even if the February 2018 opinion is interpreted to include a finding that a claimed disability was permanently aggravated by the November 2006 procedure, the physician did not address whether such aggravation was due to an event not reasonably foreseeable.

In light of the above, the AOJ should undetake appropriate action to obtain an addendum medical etiology opinion-preferably from the physician who provided the May 2014 and February 2018 opinions-which fully discusses whether any of Veteran's claimed disabilities involving rectal pain, hemorrhoids, and/or anal fissure were caused or permanently worsened (beyond natural progression) following the November 2006 procedure and/or attempted procedure at the VAMC in West Los Angeles.

The AOJ should only arrange for the Veteran to undergo an examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Greater Los Angeles Healthcare System (dated to October 2016), the VA Loma Linda Healthcare System (dated to May 2008), and the VA Long Beach Healthcare System (dated to January 1997).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding  records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Greater Los Angeles Healthcare System (dated since October 2016), the VA Loma Linda Healthcare System (dated since May 2008), and the VA Long Beach Healthcare System (dated since January 1997).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information concerning, and, if necessary, appropriate authorization to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the February 2018 opinion an addendum opinion addressing the etiology of the Veteran's disabilities involving rectal pain, hemorrhoids, and/or anal fissure.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo an examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any rectal disability(ies) diagnosed at any point since approximately December 2006 (even if now asymptomatic or resolved), including, but not limited to, hemorrhoids and anal fissures.

Then, with respect to each diagnosed rectal disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or chronically worsened beyond natural progression as a result of the Veteran's November 6, 2006 procedure and/or attempted procedure at the VAMC in West Los Angeles, California.

If the physician determines that a current rectal disability was caused or chronically worsened by the Veteran's November 6, 2006 procedure and/or attempted procedure, the physician should also provide a separate opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the proximate cause of the rectal disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, OR (b) an event not reasonably foreseeable.

The physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for anal fissures with hemorrhoids in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication in February 2018), and all legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

